Exhibit 10.6

 

EXECUTION COPY

 

 

PUT/CALL AGREEMENT

 

DATED AS OF OCTOBER 11, 2005

 

By and Among

 

MINTO BUILDERS (FLORIDA), INC.,

 

INLAND AMERICAN REAL ESTATE TRUST, INC.,

 

MINTO HOLDINGS INC.

 

AND

 

 

HOLDERS OF COMMON STOCK AND SERIES A PREFERRED STOCK
AS LISTED ON SCHEDULE A HERETO

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

 

DEFINITIONS

 

1

 

 

 

 

 

ARTICLE II

 

PUT/CALL RIGHTS

 

5

 

 

 

SECTION 2.01. Purchase Rights

 

5

 

 

 

SECTION 2.02. Determination of Fair Market Value

 

6

 

 

 

SECTION 2.03. Rights of Minto Delaware

 

6

 

 

 

SECTION 2.04. Payment Default

 

7

 

 

 

ARTICLE III

 

MISCELLANEOUS

 

7

 

 

 

 

 

SECTION 3.01.

 

Binding Effect

 

7

 

 

 

 

 

SECTION 3.02.

 

Recapitalizations, Exchanges Affecting the Common Stock

 

7

 

 

 

 

 

SECTION 3.04.

 

Notices

 

8

 

 

 

 

 

SECTION 3.05.

 

Applicable Law

 

9

 

 

 

 

 

SECTION 3.06.

 

Section Headings

 

9

 

 

 

 

 

SECTION 3.07.

 

Counterparts

 

9

 

 

 

 

 

SECTION 3.08.

 

Termination

 

9

 

 

 

 

 

SECTION 3.09.

 

Entire Agreement

 

9

 

 

 

 

 

SECTION 3.10.

 

Severability of Provisions

 

9

 

 

 

 

 

SECTION 3.11.

 

Specific Performance

 

9

 

 

 

 

 

SECTION 3.12.

 

Consent to Jurisdiction

 

10

 

 

 

 

 

SECTION 3.13.

 

Waiver of Right to Jury Trial

 

10

 

 

 

 

 

SECTION 3.14.

 

Arbitration

 

10

 

 

 

 

 

SECTION 3.15.

 

No Conflicting Agreement

 

12

 

--------------------------------------------------------------------------------


 

PUT/CALL AGREEMENT

 

This PUT/CALL AGREEMENT (this “Agreement”), dated as of October 11, 2005, is
made and entered into by and among Minto Builders (Florida), Inc., a Florida
corporation (the “Company”), Inland American Real Estate Trust, Inc., a Maryland
corporation (“Inland”), Minto Holdings Inc., a Canadian corporation incorporated
under the laws of Ontario (“Minto Holdings”), the holders of common stock, par
value $1.00 per share (the “Common Stock”), of the Company listed on Schedule A
hereto  (the “Common Stock Holders”) and the holders of 3.5% Series A redeemable
preferred stock, par value $0.01 per share, of the Company (the “Series A
Preferred Stock”) listed on Schedule A hereto (the “Series A Holders”).

 

WHEREAS, the Company has entered into a Securities Purchase and Subscription
Agreement, dated as of the date hereof (the “Purchase Agreement”), with Inland
and the other parties named therein pursuant to which the Company has agreed to
issue and sell, and Inland has agreed to purchase, for $1,276 per share, 920,000
shares of convertible special voting stock, par value $0.01 per share, of the
Company (the “Voting Stock”) for an aggregate purchase price of $1,173,920,000
(the “Transaction”);

 

WHEREAS, prior to the Transaction, Minto (Delaware), LLC, a Delaware limited
liability company, owns 23,000 shares of Common Stock and 207,000 shares of
Series A Preferred Stock; and

 

WHEREAS, as a result of the Transaction, when fully subscribed, Inland will hold
up to 80% of the voting securities and value of the Company.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

For all purposes of this Agreement, the following terms shall have the meanings
set forth in this Article I:

 

“Adjusted MB FFO” means the FFO of the Company for the most recently completed
fiscal year calculated as if the Series A Preferred Stock is debt with an
interest rate equal to Inland’s weighted average interest rate on fixed rate
debt for its most recently completed fiscal year (i.e., treating the dividend on
the Series A Preferred Stock as a deduction from FFO as if the dividend payment
is an interest payment and treating the amount of the deemed interest payment as
if it is paid at a rate equal to Inland’s weighted average interest rate on
fixed rate debt rather than paid at a rate equal to 3.5%).

 

“Amended Charter” means the First Amended and Restated Articles of Incorporation
of the Company which were filed with the Secretary of State of the State of
Florida on October 7, 2005 and the Second Amended and Restated Articles of
Incorporation of the Company which were filed with the Secretary of State of the
State of Florida on October 11, 2005.

 

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with the Person specified and with
respect to Inland, the term “Affiliate” shall include any member of the Inland
Group.  For purposes of this definition, control of a Person means the power,
directly or indirectly,

 

1

--------------------------------------------------------------------------------


 

to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

“Applicable Consideration” means (1) with respect to Series A Preferred Stock
(treating for purposes of this definition, Minto Delaware Equity as the Series A
Preferred Stock owned by Minto Delaware multiplied by the percentage of Minto
Delaware Equity owned by the recipient of the Applicable Consideration), the
Series A Liquidation Preference (apportioned pro rata based on relative number
of shares of Series A Preferred Stock owned) and (2) with respect to Common
Stock (treating for purposes of this definition, Minto Delaware Equity as the
Common Stock owned by Minto Delaware multiplied by the percentage of Minto
Delaware Equity owned by the recipient of the Applicable Consideration), the
applicable consideration under Article II other than the Series A Liquidation
Preference (apportioned pro rata based on relative number of shares of Common
Stock owned).

 

“Arbitrated Claim” has the meaning specified in Section 3.14.

 

“Arbitration Answer” has the meaning specified in Section 3.14(c).

 

“Arbitration Claimants” has the meaning specified in Section 3.14(c).

 

“Arbitration Demand” has the meaning specified in Section 3.14(c).

 

“Arbitration Reply” has the meaning specified in Section 3.14(c).

 

“Arbitration Respondents” has the meaning specified in Section 3.14(c).

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means each day other than a Saturday, a Sunday or any other day
on which banking institutions in the State of Illinois or in the Province of
Ontario are authorized or obligated by law or executive order to be closed.

 

“Capital Stock” means the Common Stock, Voting Stock, Series A Preferred Stock
and Series C Preferred Stock.

 

“Charter” means the articles of incorporation of the Company as from time to
time amended or modified, including, without limitation, the Amended Charter,
the Series A Articles of Amendment, the Series B Articles of Amendment, the
Series C Articles of Amendment and the Voting Shares Articles of Amendment.

 

“Closing” means the closing on the initial purchase of Voting Stock by Inland
pursuant to the Purchase Agreement.

 

“Common Stock” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Common Stock Holders” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Damages” means “any and all costs, losses, Taxes, liabilities, obligations,
lawsuits, deficiencies, claims, demands, penalties, fines, and expenses,
including, without limitation, reasonable attorneys’ fees, accountants’ fees,
environmental engineer or consultant charges, fees and expenses arising from

 

2

--------------------------------------------------------------------------------


 

environmental investigation, remediation or other response action, costs and
expenditures required or incurred to comply with consent decrees, administrative
orders, injunctions and other judicial equitable relief, and all amounts paid in
investigation, defense or settlement of any of the foregoing.

 

“E/D Purchase Right” has the meaning specified in Section 2.01(c) of this
Agreement.

 

“Event of Default” means any violation by Inland, Inland Western or the Company
of this Agreement, the Shareholders Agreement, Section 8 of the Series A
Articles of Amendment, the Purchase Agreement and the Subscription Agreement and
the expiration of any stated cure period, if any, for such violation.

 

“Exercise Notice” has the meaning specified in Section 2.01(e) of this
Agreement.

 

“FFO” means net income computed in accordance with GAAP, excluding gains (or
losses) from sales of property, plus depreciation and amortization and after
adjustments for unconsolidated partnerships and joint ventures in which the
Company holds and interest.

 

“GAAP” means accounting principles which are (a) consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors and other recognized principle-setting bodies as in effect as of
the date of the relevant document, (b) applied on a basis consistent with prior
periods, and (c) such that a certified public accountant would, insofar as the
use of accounting principles is pertinent, be in a position to base an opinion
as to financial statements in which such principles have been properly applied.

 

“Initial Purchase Right” has the meaning specified in Section 2.01(a) of this
Agreement.

 

“Initial Stock” means the Common Stock and Series A Preferred Stock held by
Minto Delaware as of the date hereof.

 

“Inland” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Inland Group” means The Inland Group, Inc., a Delaware corporation, and any
direct or indirect wholly-owned subsidiary.

 

“Inland Stock” means the shares of common stock, par value $0.001 per share, of
Inland.

 

“Listed” means the listing of capital securities on a national securities
exchange or inclusion of such securities for quotation on the NASDAQ Stock
Market.

 

“Majority Holder” means any Person that owns a majority in interest of the
outstanding shares of Common Stock of the Company.

 

“MB Purchase Right” has the meaning specified in Section 2.01(d) of this
Agreement.

 

“MD Common Stock Ratio” means a fraction, (x) the numerator of which is the
total number of shares of Common Stock held by Minto Delaware or its assignee,
and (y) the denominator which is the total number of shares of Common Stock
outstanding.

 

“Minto Delaware” means Minto (Delaware), LLC, a Delaware limited liability
company.

 

“Minto Delaware Equity” means all membership interests and other equity
interests (including rights to acquire equity, such as warrants and options) of
Minto Delaware.

 

3

--------------------------------------------------------------------------------


 

“NAREIT” means the National Association of Real Estate Investment Trusts.

 

“NAREIT Multiple” means a fraction, (x) the numerator of which is the aggregate
market capitalization of the MSCI US REIT Index, and (y) the denominator of
which is the aggregate FFO of the MSCI US REIT Index.

 

“Partial Liquidation” has the meaning specified in Section 2.04 of this
Agreement.

 

“Person” means an individual, partnership, corporation, association, trust,
joint venture, unincorporated organization, limited liability company, joint
stock company, and any government, governmental department or agency or
political subdivision thereof or any other entity.

 

“Purchase Agreement” has the meaning specified in the Recitals to the Agreement.

 

“Purchase Right” means an Initial Purchase Right, a Subsequent Purchase Right or
an E/D Purchase Right.

 

“Series A Articles of Amendment” means the Articles of Amendment filed by the
Company and accepted for record by the State of Florida Department of State
designating the Series A Preferred Stock, substantially in the form of Exhibit A
hereto.

 

“Series A Holders” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Series A Liquidation Preference” means the liquidation preference equal to
$1,276 per share of Series A Preferred Stock plus accrued and unpaid dividends.

 

“Series A Preferred Stock” has the meaning specified in the introductory
paragraph to this Agreement.

 

“Series B Articles of Amendment” means the Articles of Amendment filed by the
Company and accepted for record by the State of Florida Department of State
designating the Series B Preferred Stock, substantially in the form of Exhibit B
attached to the Purchase Agreement.

 

“Series B Preferred Stock” means the Series B Redeemable Preferred Stock, $0.01
par value per share.

 

“Series C Articles of Amendment” means the Articles of Amendment filed by the
Company and accepted for record by the State of Florida Department of State
designating the Series C Preferred Stock, substantially in the form of Exhibit C
attached to the Purchase Agreement.

 

“Series C Preferred Stock” means the Series C Junior Redeemable Preferred Stock,
$0.01 par value per share.

 

“Shareholders Agreement” means the Shareholders Agreement, dated as of the date
hereof, by and among the Company, Inland and the Series A Holders.

 

“Subscription Agreement” has the meaning specified in the Purchase Agreement.

 

“Subsequent Purchase Right” has the meaning specified in Section 2.01(b) of this
Agreement.

 

“Supplemental Shareholders Agreement” means the Supplemental Shareholders
Agreement, dated as of the date hereof, by and among the Inland and the Series A
Holders.

 

4

--------------------------------------------------------------------------------


 

“Transaction” has the meaning specified in the Recitals of this Agreement.

 

“Voting Stock” has the meaning specified in the Recitals this Agreement.

 

“Voting Stock Articles of Amendment” means the Articles of Amendment filed by
the Company and accepted for record by the State of Florida Department of State
designating the Voting Stock, substantially in the form of Exhibit C attached to
the Purchase Agreement.

 

ARTICLE II

PUT/CALL RIGHTS

 

SECTION 2.01.                 Purchase Rights.

 

(a)                                  On or after the sixth anniversary of the
Closing until the seventh anniversary of the Closing, Minto Holdings shall have
an option to require Inland to purchase (the “Initial Purchase Right”), in
whole, but not in part, one hundred percent (100%) of the Minto Delaware Equity
for a price equal to (A) if the shares of Inland Stock are not Listed, on the
earlier of (x) the date Inland purchases the Minto Delaware Equity or (y) 150
days after the date written notice of the Initial Purchase Right is given, the
sum of (1) the Series A Liquidation Preference, payable in cash and
(2) $29,348,000 or (B) if the shares of Inland Stock are Listed, on the earlier
of (x) the date Inland purchases the Minto Delaware Equity or (y) 150 days after
the date written notice of the Initial Purchase Right is given, the sum of
(1) the Series A Liquidation Preference, payable in cash and (2) 2,934,800
shares of Inland Stock.  If Minto Holdings exercises the Initial Purchase Right
at a time in which Minto Delaware does not own all of the Initial Stock or Minto
Holdings does not own all of the Minto Delaware Equity, on exercise of the
Initial Purchase Right, each owner of Initial Stock or Minto Delaware Equity, as
applicable, exercising such right shall receive its Applicable Consideration
rather than the consideration described above in this Section 2.01(a).  Each
transferee of any portion of the Initial Stock or the Minto Delaware Equity
shall be entitled to exercise the Initial Purchase Right and be entitled to
receive its Applicable Consideration.

 

(b)                                 On or after the seventh anniversary of the
Closing, Minto Holdings shall have an option to require Inland to purchase (the
“Subsequent Purchase Right”), in whole, but not in part, one hundred percent
(100%) of the Minto Delaware Equity for a price equal to (A) if the shares of
Inland Stock are not Listed, on the earlier of (x) the date Inland purchases the
Minto Delaware Equity or (y) 150 days after written notice of a Subsequent
Purchase Right is given, the sum of (1) the Series A Liquidation Preference,
payable in cash and (2) the fair market value of the Common Stock held by Minto
Delaware on the date written notice of the Subsequent Purchase Right is given,
determined pursuant to Section 2.02 hereof, payable in cash, or (B) if the
shares of Inland Stock are Listed, on the earlier of (x) the date Inland
purchases the Minto Delaware Equity or (y) 150 days after written notice of the
Subsequent Purchase Right is given, the sum of (1) the Series A Liquidation
Preference, payable in cash and (2) 2,934,800 shares of Inland Stock.  If Minto
Holdings exercises the Subsequent Purchase Right at a time in which Minto
Delaware  does not own all of the Initial Stock or Minto Holdings does not own
all of the Minto Delaware Equity, on exercise of the Subsequent Purchase Right,
each owner of Initial Stock or Minto Delaware Equity, as applicable, exercising
such right shall receive its Applicable Consideration rather than the
consideration described above in this Section 2.01(b).  Each transferee of any
portion of the Initial Stock or the Minto Delaware Equity shall be entitled to
exercise the Subsequent Purchase Right and be entitled to receive its Applicable
Consideration.

 

(c)                                  On or after an Event of Default, Minto
Holdings shall have an option to require Inland to Purchase (the “E/D Purchase
Right”) in whole, but not in part, one hundred percent (100%) of the Minto
Delaware Equity for a price equal to (A) if the shares of Inland Stock are not
Listed, on the earlier of

 

5

--------------------------------------------------------------------------------


 

(x) the date Inland purchases the Minto Delaware Equity or (y) 15 days after the
date written notice of the E/D Purchase Right is given, the sum of (1) the
Series A Liquidation Preference, payable in cash and (2) $29,348,000 or (B) if
the shares of Inland Stock are Listed, on the earlier of (x) the date Inland
purchases the Minto Delaware Equity or (y) 15 days after the date written notice
of the E/D Purchase Right is given, the sum of (1) the Series A Liquidation
Preference, payable in cash and (2) 2,934,800 shares of Inland Stock.  If Minto
Holdings exercises the E/D Purchase Right at a time in which Minto Delaware does
not own all of the Initial Stock or Minto Holdings does not own all of the Minto
Delaware Equity, each owner of Initial Stock or Minto Delaware Equity, as
applicable, shall receive its Applicable Consideration rather than the
consideration described above in this Section 2.01(c).  Each transferee of any
portion of the Initial Stock or the Minto Delaware Equity shall be entitled to
exercise the E/D Purchase Right and be entitled to receive its Applicable
Consideration.

 

(d)                                 On or after the tenth anniversary of the
Closing, so long as the Company qualifies as a “domestically controlled REIT,”
the Company shall have an option to purchase (the “MB Purchase Right”), in
whole, but not in part, one hundred percent (100%) of the Minto Delaware Equity
for a price equal to (A) if the shares of Inland Stock are not Listed on the
date written notice of the MB Purchase Right is given, the sum of (1) the
Series A Liquidation Preference, payable in cash and (2) the fair market value
of the Common Stock held by Minto Delaware on the date written notice of the MB
Purchase Right is given, determined pursuant to Section 2.02 hereof, payable in
cash, or (B) if the shares of Inland Stock are Listed on the date written notice
of the MB Purchase Right is given, the sum of (1) the Series A Liquidation
Preference, payable in cash and (2) 2,934,800 shares of Inland Stock.  The MB
Purchase Right is expressly assignable by the Company to the Majority Holder. 
If Minto Delaware does not own all of the Initial Stock or Minto Holdings does
not own all of the Minto Delaware Equity, on exercise of the MB Purchase Right,
each owner of Initial Stock or Minto Delaware Equity, as applicable, shall
receive its Applicable Consideration rather than the consideration described
above in this Section 2.01(d).  Each transferee of any portion of the Initial
Stock or the Minto Delaware Equity shall be subject to the MB Purchase Right and
be entitled to receive its Applicable Consideration upon exercise of the MB
Purchase Right by the Company (or the Majority Holder if the MB Purchase Right
is assigned to the Majority Holder).

 

(e)                                  Any notice required to be given in
connection with an exercise of a Purchase Right under Section 2.01(a), (b),
(c) or (d) or Section 2.03 (an “Exercise Notice”) may be given prior to the
applicable anniversary date.  For example, Minto Holdings may give an Exercise
Notice to the Company exercising its Initial Purchase Right under
Section 2.01(a) 150 days prior to the sixth anniversary of the Closing.

 

SECTION 2.02.                 Determination of Fair Market Value. In connection
with any notice delivered pursuant to Section 2.01(b) or (d) or Section 2.03,
the fair market value of Common Stock held by Minto Delaware shall be equal to
the product of (x) the Adjusted MB FFO; (y) the NAREIT Multiple; and (z) the MD
Common Stock Ratio.

 

SECTION 2.03.                 Rights of Minto Delaware.

 

(a)                                  Notwithstanding Sections 2.01(a), (b), (c),
or (d) hereof, Minto Delaware and each transferee of any portion of the Initial
Stock shall have the option at any time to (i) exchange its shares of Common
Stock into 2,934,800 shares of Inland Stock (reduced pro rata to the extent
Minto Delaware or such transferee does not own the number of shares of Common
Stock that make up the Common Stock portion of the Initial Shares) or
(ii) distribute its shares of Common Stock to the holders of Minto Delaware
Equity.  Minto Delaware also shall have the right to sell Initial Stock pursuant
to the terms of the Supplemental Shareholders Agreement.

 

6

--------------------------------------------------------------------------------


 

(b)                                 If at any time either (A) (i) the Initial
Stock is not owned 100% by the same person and (ii) one of these persons
provides notice of the exercise of an applicable Purchase Right or (B) a holder
of Series A Preferred Stock exercises the holder’s redemption right pursuant to
Section 7 of the Series A Articles of Amendment (other than a redemption in part
intended to maintain the Company’s qualification as a real estate investment
trust under the Internal Revenue Code of 1986, as amended), then all persons
owning Initial Stock and Minto Delaware Equity shall be treated as providing
notice of the exercise of an applicable Purchase Right (or, at the election of a
holder of Series A Preferred Stock, the holder’s redemption right pursuant to
Section 7 of the Series A Articles of Amendment (other than a redemption in part
intended to maintain the Company’s qualification as a real estate investment
trust under the Internal Revenue Code of 1986, as amended)).  If at any time
(i) the Initial Stock is not owned 100% by the same person and (ii) the Company
(or the Majority Holder if the MB Purchase Right is assigned to the Majority
Holder) exercises the MB Purchase Right, then all persons (other than Minto
Delaware) owning any portion of the Initial Stock shall be required to sell
their Initial Stock to the Company (or the Majority Holder, if applicable) and
Minto Holdings (and any transferee of Minto Delaware Equity) shall be required
to sell its Minto Delaware Equity (if applicable) at a price to each holder
equal to the holder’s Applicable Consideration.  The Company shall be permitted
explicitly (without obtaining any consents and as an exception to any covenant
to the contrary) to sell properties and loan money to the Majority Holder as
long as the sale and loan proceeds will be sufficient to, and used to, purchase
100% of the Minto Delaware Equity (and, if applicable, the Initial Stock owned
by a transferee from Minto Delaware) pursuant to a Purchase Right or the MB
Purchase Right.

 

SECTION 2.04.                 Payment Default.  If an Exercise Notice is
delivered to Inland and the applicable purchase price is not paid by the 150th
day thereafter (or by the 15th day thereafter if an applicable E/D Purchase
Right is being exercised pursuant to Section 2.01(a)), then 15 days after
written notice of non-payment is delivered to Inland or the Company, as
applicable, the parties shall amend the Charter such that the dividend rate on
the Series A Preferred Stock shall increase to an annual rate equal to the
greater of (i) 8.0% or (ii) the prime rate as published by Citibank, N.A. plus
2.0%, with 25 basis points increases each quarter thereafter as long as the
applicable purchase price remains unpaid.  Additionally, the Series A Holders
shall have the right to cause the Company to liquidate a number of its
properties necessary to satisfy Inland’s or the Company’s payment obligation, as
applicable, relating to the applicable purchase price.  Written notice of
exercise of either a Purchase Right or the MB Purchase Right may be sent at any
time on or after the 150th day prior to the first day of exercise a Purchase
Right or the MB Purchase Right, as applicable, provided, that if an Event of
Default occurs, written notice of exercise of a Purchase Right may be given
immediately.  In order to exercise the right to cause the Company to liquidate
any of its properties (the “Partial Liquidation”), the Series A Holders shall
deliver written notice to the Board setting forth the request for liquidation. 
The Partial Liquidation needs to be effectuated within three months of receipt
of such notice.

 

ARTICLE III

MISCELLANEOUS.

 

SECTION 3.01.                 Binding Effect.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

SECTION 3.02.                 Recapitalizations, Exchanges Affecting the Common
Stock.  The provisions of this Agreement shall apply, to the full extent set
forth herein, with respect to the Voting Stock, Common Stock and Series A
Preferred Stock, to any and all shares of Capital Stock or any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for, or in
substitution of the Voting Stock, Common Stock or Series A Preferred

 

7

--------------------------------------------------------------------------------


 

Stock, as the case may be, by reason of a stock dividend, stock split, stock
issuance, reverse stock split, combination, recapitalization, reclassification,
merger, consolidation or otherwise.  Upon the occurrence of any of such events,
amounts hereunder shall be appropriately adjusted.

 

SECTION 3.03.                 Amendments.  This Agreement may be amended only by
a written instrument signed by each of the parties hereto.

 

SECTION 3.04.                 Notices.  All notices or other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered: (i) when delivered personally or by commercial messenger; (ii) one
business day following deposit with a recognized overnight courier service,
provided such deposit occurs prior to the deadline imposed by such service for
overnight delivery; (iii) when transmitted, if sent by facsimile copy, provided
confirmation of receipt is received by sender and such notice is sent by an
additional method provided hereunder, in each case above provided such
communication is addressed to the intended recipient thereof as set forth below:

 

(a)

If to the Company, addressed to:

 

 

 

Minto Holdings (at the address below) and

 

the Purchaser (at the address below)

 

 

(b)

If to Minto Delaware, addressed to:

 

 

 

c/o Minto Communities, LLC

 

4400 West Sample Road

 

Coconut Creek, FL  33073-3450

 

Attention:  President

 

 

(c)

If to Minto Holdings, addressed to:

 

 

 

Minto Holdings, Inc.

 

Suite 300

 

427 Laurier Avenue West

 

Ottawa, Ontario, Canada

 

KIR 7Y2

 

Attention:  President

 

 

 

with a copy to:

 

 

 

Clifford Chance US LLP

 

31 West 52nd Street

 

New York, NY  10019

 

Attention: Larry P. Medvinsky

 

Facsimile:  (212) 878 8375

 

 

(d)

If to the Purchaser, addressed to:

 

 

 

Inland American Real Estate Trust, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois  60523

 

Attention: Brenda G. Gujral

 

8

--------------------------------------------------------------------------------


 

 

with a copy to:

 

 

 

The Inland Group, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois  60523

 

Attention: Robert H. Baum

 

 

 

Shefsky & Froelich Ltd.

 

111 East Wacker Drive

 

Suite 2800

 

Chicago, Illinois 60601

 

Attention: Michael J. Choate, Esq.

 

Facsimile:  (312) 275-7554

 

SECTION 3.05.                 Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF ILLINOIS (WITHOUT GIVING EFFECT
TO ANY CONFLICTS OR CHOICE OF LAWS PROVISIONS THAT WOULD CAUSE THE APPLICATION
OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER JURISDICTION).

 

SECTION 3.06.                 Section Headings.  The descriptive headings of
sections and paragraphs of this Agreement are inserted for convenience only, and
do not constitute a part of this Agreement and shall not affect in any way the
meaning or interpretation of this Agreement.

 

SECTION 3.07.                 Counterparts.  This Agreement and any amendment
hereto may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

SECTION 3.08.                 Termination.  This Agreement (other than
Sections 3.11, 3.12, 3.13 and 3.14) shall terminate upon the written consent of
each of the parties hereto.

 

SECTION 3.09.                 Entire Agreement.  This Agreement and the other
writings and agreements referred to herein or delivered pursuant hereto or
contemporaneously herewith which form a part hereof contain the entire
understanding of the parties hereto with respect to its subject matter.  This
Agreement supersedes and renders null and void all prior agreements and
understandings between the parties with respect to the subject matter hereof.

 

SECTION 3.10.                 Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 3.11.                 Specific Performance.  The parties hereto agree
that irreparable harm would occur in the event that any of the agreements and
provisions of this Agreement were not performed fully by the parties hereto in
accordance with their specific terms or conditions or were otherwise breached,
and that money damages are an inadequate remedy for breach of the Agreement
because of the difficulty of ascertaining and quantifying the amount of damage
that will be suffered by the parties hereto in the event that this Agreement is
not performed in accordance with its terms or conditions or is otherwise
breached.  It is accordingly hereby agreed that the parties hereto shall be
entitled to an injunction or injunctions to restrain, enjoin and prevent
breaches of this Agreement by the other parties and to enforce

 

9

--------------------------------------------------------------------------------


 

specifically such terms and provisions of this Agreement in any court of the
United States or any state having jurisdiction, such remedy being in addition to
and not in lieu of, any other rights and remedies to which the other parties are
entitled to at law or in equity.

 

SECTION 3.12.                 Consent to Jurisdiction.  SUBJECT TO THE
PROVISIONS OF SECTION 3.14, EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, AS WELL AS TO THE
JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, INCLUDING, WITHOUT LIMITATION, ANY
PROCEEDING RELATING TO ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL
REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION
OR AWARD.

 

SECTION 3.13.                 Waiver of Right to Jury Trial.  EACH OF THE
PARTIES HERETO HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR OTHER PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT, ANY OF THE
OTHER TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

SECTION 3.14.                 Arbitration.  All disputes under this Agreement
among the parties to this Agreement which are not resolved within six
(30) months of an Indemnified Party’s sending of a notice of claim with respect
thereto (each an “Arbitrated Claim”), shall be resolved by binding arbitration,
and each party hereto hereby waives any right it may otherwise have to such a
resolution of any Arbitrated Claim by any means other than arbitration pursuant
to this Section 3.14.  As a minimum set of rules in the arbitration, the parties
agree as follows:

 

(a)                                  The place of the arbitration shall be
Chicago, Illinois.  The arbitration must be held in the English language in
accordance with the Streamlined Arbitration Rules and Procedures of JAMS in
effect on the date hereof, except as modified by this Agreement.

 

(b)                                 The arbitration will be held before a single
arbitrator selected by (i) Inland and (ii) Minto Delaware and/or Minto Holdings,
as applicable.  If the respective parties in interest cannot agree on an
arbitrator within thirty (30) days of the delivery of an Arbitration Demand (as
defined below), JAMS will appoint such arbitrator.  The arbitrator will be
knowledgeable regarding commercial transactions similar in nature to the
transactions contemplated by this Agreement.

 

(c)                                  Any party or parties initiating arbitration
(the “Arbitration Claimants”) will give to the other party or parties (the
“Arbitration Respondents”) notice of their intention to arbitrate (the
“Arbitration Demand”).  The Arbitration Demand will contain a notice regarding
the nature of the claim.  The Arbitration Respondents will file an answering
statement (the “Arbitration Answer”) within thirty (30) days after the
Arbitration Demand.  The Arbitration Answer will contain a statement setting
forth in reasonable detail the Arbitration Respondents’ responses and defenses
to the Arbitrated Claim.  If the Arbitration Respondents assert a counterclaim,
(i) the Arbitration Respondents shall send it with the Arbitration Answer and
such counterclaim must include a statement setting forth in reasonable detail
the nature of the counterclaim, the amount involved, if any, and the remedy
sought, and (ii) the Arbitration Claimants will file a reply statement (the
“Arbitration Reply”) as soon as is reasonably practicable, but in no event later
than thirty (30) days, after the counterclaim. The Arbitration Reply will
contain a statement setting forth in reasonable detail the Arbitration
Claimants’ responses and defenses to the counterclaim.

 

10

--------------------------------------------------------------------------------


 

If no Arbitration Answer or Arbitration Reply is given within the stated time,
the claim or the counterclaim will be assumed to be granted.  Failure to file an
Arbitration Answer or Arbitration Reply will not operate to delay the
arbitration.

 

(d)                                 Unless the parties to the arbitration agree
otherwise, the arbitrator may order depositions only for good cause and each
party to the Arbitrated Claim may make such document requests and other
discovery (other than depositions) as permitted in accordance with the
Streamlined Arbitration Rules and Procedures of JAMS in effect on the date
hereof.

 

(e)                                  The arbitration hearings will be conducted
over a period not to exceed thirty (30) days commencing as of the date of the
first hearing.  The arbitrator shall make a final decision on the Arbitrated
Claim within thirty (30) days of the final hearing.  The arbitrator may make
such orders with regard to scheduling, allocation of hearing time, or otherwise
as he or she deems appropriate to achieve compliance with these time
limitations.  The parties have included the foregoing provisions limiting the
scope and extent of the arbitration with the intention of providing for prompt,
economic and fair resolution of any dispute submitted to arbitration.

 

(f)                                    The Arbitration Claimants, on the one
hand, and the Arbitration Respondents, on the other, will, as an initial matter,
equally bear the costs and fees of the arbitration, if applicable, but the
arbitrator shall award such costs in inverse proportion as the Arbitration
Claimants, on the one hand, and the Arbitration Respondents, on the other, may
prevail on the matters resolved by the arbitrator (based on the variance of
their respective proposed Arbitration Demand, Arbitration Answer and/or
Arbitration Reply, as applicable, from the determination of the arbitrator),
which proportionate allocations shall be determined by the arbitrator at the
time the determination of the arbitrator is rendered on the merits of the
matters submitted.

 

(g)                                 The arbitrator shall enter a written award
specifying the basis for his or her decision, including findings of fact and
conclusions of law, the basis for the Damages award and a breakdown of the
Damages awarded, and the basis for any other remedy.  Any party dissatisfied
with the award may invoke the JAMS Optional Arbitration Appeal Procedure (based
on the rules therefor in effect at the time of this Agreement).  Such JAMS
Optional Arbitration Appeal shall be limited to whether there are any erroneous
conclusions of law, or any findings of fact not supported by substantial
evidence.  The appellate arbitral panel may vacate, modify, correct, or affirm
the award in whole or in any part.  The award (as modified, corrected, or
affirmed by the appellate arbitral panel, or if no such JAMS appeal is taken, as
originally rendered by the arbitrator) will be considered as a final and binding
resolution of the disagreement.

 

(h)                                 Any arbitration proceeding will be conducted
on a confidential basis, and any Confidential Information disclosed during any
such proceeding will be kept confidential by the parties to such proceeding and
by the arbitrator.

 

(i)                                     The arbitrator’s discretion to fashion
remedies hereunder will be no broader or narrower than the legal and equitable
remedies available to a court before which such Arbitrated Claim may have been
brought but for this Section 3.14, unless the parties expressly state elsewhere
in this Agreement that parties will be subject to broader or narrower legal and
equitable remedies than would be available under the law governing this
Agreement.

 

(j)                                     The arbitral award will be the exclusive
remedy of the parties for all claims, counterclaims, issues or accountings
presented or pleaded to the arbitrator.  The award will include interest from
the date of the Arbitrated Claim until the award is fully paid, computed at the
then-prevailing U.S. prime rate, plus five percent (5%).  Any additional costs,
fees or expenses incurred in

 

11

--------------------------------------------------------------------------------


 

enforcing the arbitral award (or successfully resisting it) will be borne by the
party against which enforcement is sought if such award is successfully enforced
(or borne by the party seeking to enforce such award if the resisting party
successfully resists its enforcement).  Any party may enforce an arbitral award
in any court of competent jurisdiction.

 

SECTION 3.15.                 No Conflicting Agreement.  Neither the Company nor
any other party hereto will, on or after the date of this Agreement, enter into
any agreement with respect to the shares of Capital Stock beneficially owned or
held of record by it which conflicts with the provisions hereof.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Put/Call Agreement as of the
date first above written.

 

 

MINTO BUILDERS (FLORIDA), INC.

 

 

 

 

 

By:

  /s/ J. Eric McKinney

 

 

  Name: J. Eric McKinney

 

 

  Title: Executive Vice President

 

 

 

 

 

By:

  /s/ Peter Goring

 

 

  Name: Peter Goring

 

 

  Title: Executive Vice President

 

 

 

MINTO (DELAWARE), LLC

 

 

 

 

 

By:

  /s/ J. Eric McKinney

 

 

  Name: J. Eric McKinney

 

 

  Title: Executive Vice President

 

 

 

 

 

By:

  /s/ Peter Goring

 

 

  Name: Peter Goring

 

 

  Title: Executive Vice President

 

 

 

MINTO HOLDINGS INC.

 

 

 

 

 

By:

  /s/ J. Eric McKinney

 

 

  Name: J. Eric McKinney

 

 

  Title: Executive Vice President

 

 

 

 

 

By:

  /s/ Peter Goring

 

 

  Name: Peter Goring

 

 

  Title: Senior Vice President

 

 

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

 

 

 

 

 

By:

  /s/ Brenda Gail Gujral

 

 

  Name: Brenda Gail Gujral

 

 

  Title: President

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Holders of Common Stock

 

Minto (Delaware), LLC

 

Holders of Series A Preferred Stock

 

Minto (Delaware), LLC

 

14

--------------------------------------------------------------------------------